DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a bridge trace” recited in claim 7 and the limitation “a wiring density of the bridge trace of the semiconductor die is greater than a wiring density of the conductive wiring layer” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the second region is around the first region”. This is not consistent with the original disclosure. The second region is claimed in claim 1 as being the region of the supporters and this would be any region with the label “L” at the end (region 100L on fig. 1, 101L on figs. 2-3, 401L on fig. 4 etc...), the first region is for the real pillar (region ending with “H” and “H’ “on the figures). As such, the second region does not surround the first region as claimed, but rather the opposite.
Claim 7 recites “a bridge trace”. It is unclear what Applicants are calling a bridge trace. There is nothing described in the original disclosure called “bridge trace” or a trace so associated with a bridge such as to be reasonably construed as a bridge trace. So, it is impossible to know what Applicants are trying to claim.
Claim 8 recites “a wiring density of the bridge trace of the semiconductor die is greater than a wiring density of the conductive wiring layer”. There is no description in the original disclosure of “a wiring density of the bridge trace” and “a wiring density of the conducting layer”, so it is impossible to know what Applicants are trying to claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0093572).

a.	Re claim 1, Chen discloses a semiconductor device, comprising: a semiconductor die 202 (see annotated fig. 8 below where some missing labels from fig. 2 are added; see figs. 1-8 and related text; see also [0016] and remaining of disclosure for more details) having a surface (surface on which 216&218 are disposed); a first real conductive pillar P1 (or P1&P3; see annotated fig. 8 below where pillars 216 on fig. 2 are labeled P1-P3 and pillars 218 are labeled S1-S2; note that the limitation “real” does not structurally distinguish over pillars 216) in a first region R1 (or R1&R3) on the surface; a supporter S1 in a second region R2 adjacent to the first region; and a conductive wiring layer 602 (see figs. 6-7 and at least [0029]) electrically coupled to the first real conductive pillar.



    PNG
    media_image1.png
    948
    1697
    media_image1.png
    Greyscale

b.	Re claim 2 and in view of the 112 1st rejection above, the first region (when it is R1&R3) is around the second region.

c.	Re claim 3, the semiconductor device of claim 1, further comprises a plurality (at least S1 and S2) of the supporters and a plurality (at least P1-P3) of the first real conductive pillars, wherein a pitch P’ of the supporters is substantially the same as a pitch P of the first real conductive pillars (see annotated fig. 8).

d.	Re claim 4, the semiconductor device of claim 1, further comprises a plurality (at least P1-P3) of the first real conductive pillars, wherein a pitch P of the first real conductive pillars is substantially the same as a smallest distance P” between the supporter and the first real conductive pillar adjacent to the supporter.

e.	Re claim 5, an upper surface of the supporter substantially aligns to an upper surface of the first real conductive pillars (explicit on annotated fig. 8 above).

f.	Re claim 6, the semiconductor device of claim 5, further comprises an encapsulant 214&402 (see figs. 2-5 and related text) encapsulating the semiconductor die and a lateral surface of the supporter.

g.	Re claim 9, the supporter is not electrically connected to the conductive wiring layer (explicit on figs. 6-8 and related text).

h.	Re claim 10, the conductive wiring layer is supported by the first real conductive pillar and the supporter (explicit on annotated fig. 8 above).

i.	Re claim 11, the semiconductor die comprises a bridge die (the Examiner position here is that the term “bridge” does not structurally distinguish over die 202; nonetheless, [0032] discloses that die 202 is a processor and dies 804 are memories, and it is conventionally known that processor receive instructions/commands to control memories, and as such, the processor die 202 can be reasonably construed as a bridge die since it bridges the memories with the element it receives instructions/commands from to control the memories).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andoh (US 6,627,988).
a.	Re claim 1, Andoh discloses semiconductor device, comprising: a semiconductor die 201&208&204 having a surface (upper surface; see fig. 11a as implemented on figs. 1-2, i.e. the pillar in figs. 1-2 would be distributed as in fig. 11A; see figs. 1-2&11A and related text; see remaining of disclosure for more details); a first real conductive pillar 202 (note that the limitation “real” does not structurally distinguish over pillars 202) in a first region R1 on the surface (see annotated fig. 11A below); a supporter 207 in a second region R2 adjacent to the first region; and a conductive wiring layer (horizontal portion of 204 on the top surface of layer 208; see col. 4 ln. 8-16) electrically coupled to the first real conductive pillar.


    PNG
    media_image2.png
    871
    1525
    media_image2.png
    Greyscale


b.	Re claim 2, the second region is around the first region (explicit on annotated fig. 11A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0093572).

a.	Re claim 12, Chen discloses a semiconductor package, comprising: a first semiconductor die 202 having a surface (surface on which 216&218 are disposed; see figs. 1-8 and related text as well as remaining of disclosure for more details); a first real conductive pillar P1 (see remark above about the limitation “real”) in a first region R1 on the surface; a supporter S1 (or S1&S2) in a second region R2 adjacent to the first region; a second die 702 ([0030] discloses that 702 is a die) over the first semiconductor die (see annotated fig. 8); and a first conductive wiring layer 602 between the first semiconductor die and the second die. Chen does not appear to explicitly disclose the second die 702 being a semiconductor die, but it is clear from [0001]-[0002] that his invention is about semiconductor devices, and the first die 202 is a semiconductor die since it has MOSFETs as per [0016]. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided die 702 made of silicon in order to benefit from the low-cost and high integration capability of silicon as conventionally done in the art.

b.	Re claim 13, the semiconductor package of claim 12, further comprises a second real conductive pillar P3 (see annotated fig. 8) in a third region R3 on the surface, wherein the third region is spaced apart from the first region by the second region.

c.	Re claim 14, Chen does not appear to explicitly disclose that the first real conductive pillar is electrically connected to the second real conductive pillar. However, electrically interconnecting electrodes/bumps of a die is a question of design and electrical performance choice based at least on signal distribution configuration, and it is conventionally known in the art to provide multiple power electrodes that electrically interconnected to share a power signal, or multiple ground electrodes that are electrically interconnected to share a ground signal, or multiple electrodes that carry a same signal and that are electrically interconnected to share the said same signal (see MPEP 2144.I&II). As such, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the first and second real conductive pillars to be electrically connected (i.e. interconnected) if it was required by design and device performance that they share the same signal (power, ground or a specific signal).

c.	Re claim 15, a smallest distance P” between the supporter (when it is S1&S2) and the first real conductive pillar is substantially the same as a smallest distance P’’’ between the supporter and the second real conductive pillar (see annotated fig. 8).

d.	Re claim 16, the semiconductor package of claim 12, further comprises a third semiconductor die 804 over (i.e. indirectly connected or bonded to) the first semiconductor die, wherein the first semiconductor die comprises (i.e. is) a bridge die (in the sense as explained in claim 11 rejection above for a processor die 202) connecting the second semiconductor die and the third semiconductor die (the limitation “connection” can be viewed in two senses since it does not necessarily means “electrically connecting”; in the first sense of mechanically connecting, the second die 702 is bonded to 602 which is bonded to the first die 202 which is bonded to 102 which is bonded to 802 which is bonded to third die 804, and as such, on can consider the first die is a bridge bonding structure that participates in bonding the second and third dies; for the “electrically connecting”  perspective, explanation were given above in claim 11 rejection as to how a processor die 202 would electrically connect to memory dies and to an element sending the command/instructions to the processor, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the second die 702 as an application specific integrated circuit (ASIC) in order to specifically control the memory dies 804 through processor die 202, thereby making the processor die 202 a bridge die electrically connecting the second dies 702 and the third die 804).

e.	Re claim 17, the semiconductor package of claim 12, further comprises: a plurality of the supporters (at least S1 and S2); and an encapsulant 402&214 encapsulating the first semiconductor die and extending between the plurality of supporters.

f.	Re claim 18, the supporter comprises a surface substantially aligned to an upper surface of the encapsulant (explicit on annotated fig. 8).

g.	Re claim 19, the first conductive wiring layer comprises a conductive trace CT (see annotated fig. 8 and fig. 6, [0029]) spaced apart from the supporter.

h.	Re claim 20,  the supporter is not electrically connected to the first conductive wiring layer (explicit on figs. 6-8 and related text).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu et al. (US 7,902,666).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899